Case 18-01044-jal      Doc 18      Filed 03/29/19     Entered 03/29/19 11:27:11        Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                                     FOR THE
                          WESTERN DISTRICT OF KENTUCKY



IN RE:                                 )
                                       )
CHIEFTAIN STEEL, LLC, et al.           )                      CASE NO. 16-10407(1)(11)
                                       )
                             Debtors   )
                                       )
MARK LITTLE, NOT INDIVIDUALLY, BUT IN )
HIS CAPACITY AS THE LIQUIDATING        )
TRUSTEE OF THE CHIEFTAIN LIQUIDATING )
TRUST                                  )
                                       )
                             Plaintiff )
                                       )
v.                                     )                      A.P. CASE NO. 18-01044
                                       )
MIURA STEEL GROUP, INC.                )
                                       )
                             Defendant )


                             MEMORANDUM-OPINION-ORDER

         This matter is before the Court on a Motion for Summary Judgment of Defendant Miura

Steel Group, Inc. (“Miura”) against Plaintiff Mark Little, in His Capacity as the Liquidating Trustee

of the Chieftain Steel, LLC, et al (“Trustee”). The Court considered Miura’s Motion for Summary

Judgment, the Response of the Trustee, the Reply of Miura to the Trustee’s Response and the Filing

of Supplemental Authority by Miura. For the following reasons, the Court will DENY Miura’s

Motion for Summary Judgment.
Case 18-01044-jal       Doc 18     Filed 03/29/19      Entered 03/29/19 11:27:11         Page 2 of 4



                                       LEGAL ANALYSIS

       The Trustee instituted this adversary proceeding against Miura asserting claims to avoid

several post-petition transfers pursuant to 11 U.S.C. §§ 547, 548 and 549 of the United States

Bankruptcy Code, to disallow administrative expense claims of Miura under 11 U.S.C. § 502(d) and

to recover the property transferred to Miura pursuant to 11 U.S.C. § 550. In response to these

claims, Miura filed a Motion for Summary Judgment contending it is entitled to summary judgment

as a matter of law on each claim of the Trustee’s Complaint because its allowed “Ordinary Course

Administrative Claim” in the amount of $613,565.32 is a complete post-petition setoff defense to

the Trustee’s claims in which he seeks to avoid three transfers from the Debtor to Miura of

$95,394.43.

       The Court has thoroughly reviewed the parties memoranda of law in support of and against

entry of the requested summary judgment. The Court acknowledges that there is a split in authority

regarding the applicability of 11 U.S.C. § 502(d) regarding disallowance of allowed administrative

expense requests, see, i.e., In re Ames Dept. Stores, Inc., 582 F.3d 422, 431 (2d Cir. 2009), and those

cases cited by Miura in its Memorandum of Law in Support of its Motion for Summary Judgment

at p. 7, and In re MicroAge, Inc., 291 B.R. 503, 508-12 (B.A.P. 9th Cir. 2002), cited by the Trustee.

       In this case, the Debtor’s Amended Plan of Reorganization was confirmed on May 24, 2017

with the effective date of June 7, 2017.

       On June 6, 2018, Miura filed a Motion for Allowance of $613,565.32 “Ordinary Course

Administrative Claim,” within the meaning of Section 1.61 of the confirmed Second Amended Joint

Plan of Reorganization. There were no objections to the Motion and on June 26, 2018, the Court

entered an Order granting Miura’s Request for Allowed Ordinary Course Administrative Claim of


                                                 -2-
Case 18-01044-jal      Doc 18    Filed 03/29/19      Entered 03/29/19 11:27:11       Page 3 of 4



$613,565.32. Under paragraph 3.01 of the Second Amended Plan, entitled “Ordinary Course

Administrative Expense Claims,” the Plan states:

       Allowed Ordinary Course Administrative shall be assumed, paid and performed by
       the Reorganized Debtor in the ordinary course of business in accordance with the
       terms of any agreements governing instruments evidencing, or other documents
       relating to such transaction. The holders of the Allowed Ordinary Course
       Administrative Claims shall not be required to file an Administrative Claim Request.

See, p. 17 of ¶ 3.01 of Second Amended Plan, Dkt. 253 in the main case, Case No. 16-10407.

       The Trustee seeks, by way of his Complaint, to avoid $95,394.43 of transfers from the

Debtors to Miura through three post-petition checks for pre-petition obligations. Miura indicated

in its Motion for Allowance of its $613,565.32 “Ordinary Course Administrative Claim” that Miura

shipped $624,565.32 of goods to Chieftain during the bankruptcy but before entry of the

Confirmation Order. Miura, however, was only paid $11,000 for these goods leaving the balance

of $613,565.32 as its allowed administrative ordinary course expense claim.

       The Amended Plan, also reserved for the Trustee, on behalf of the Reorganized Debtor, all

causes of action and avoidance actions arising under 11 U.S.C. §§ 549 and 550 of the United States

Bankruptcy Code.

       At this juncture, the Court finds that it is premature to enter summary judgment as a matter

of law on Miura’s defenses of setoff, as well as the applicability of the Trustee’s claim on

disallowance of Miura’s allowed administrative claims under 11 U.S.C. § 502(d). The Court must

deny Miura’s Motion for Summary Judgment until the Trustee has had an adequate opportunity to

pursue his claims asserted in the Complaint. If the Trustee is successful on the avoidance claims

under Sections 547, 549 and 550, then the Court may determine whether Miura may assert its

defenses of setoff as well as whether the Trustee may disallow the claim under 11 U.S.C. § 502(d).


                                               -3-
Case 18-01044-jal       Doc 18      Filed 03/29/19      Entered 03/29/19 11:27:11         Page 4 of 4



See, In re Smith Mining and Material, LLC, 405 B.R. 589, 596-97 (Bankr. W.D. Ky. 2009). The

Court does not have sufficient facts to rule as a matter of law in either party’s favor at this point in

the proceeding. Therefore, Miura’s Motion for Summary Judgment must be DENIED.


                                          CONCLUSION

       For all of the above reasons, the Motion for Summary Judgment of Defendant Miura Steel

Group, Inc., be and hereby is DENIED.




                                                               Dated: March 29, 2019




                                                  -4-
